The controlling question in this case is whether or not the evidence relied upon to support the decree was sufficient to overcome the presumption that the last marriage of Walter *Page 641 
Ellenwood to Albany Ellenwood was valid, or, in other words, whether or not the evidence was sufficient to establish the truth of the allegation that Walter Ellenwood had prior to his marriage to Albany Ellenwood been lawfully married to one Lavinia Ellenwood who was living at the time of his marriage to Albany and from whom he had not been divorced at the time of his marriage to Albany.
The County Judge by his order on a motion to remove Albany Ellenwood as Admistratrix, she having applied as the widow, for letters of administration of the estate of Walter Ellenwood after his death, found from evidence taken before him that the presumption of the legality of a marriage between Walter Ellenwood and Albany Ellenwood had been overcome and that Lavinia Ellenwood was the lawful wife of Walter Ellenwood at the time of his death. Thereupon the County Judge removed Albany as administratrix.
This Order was appealed to the Circuit Court and was by the Circuit Court affirmed and on appeal is brought here for review.
On consideration of the matter, it is our conclusion that the judgment appealed from must be affirmed on authority of the cases of Roberts v. Roberts, 124 Fla. 116, 167 So. 808 and Hillyer  Lovan et al. v. Florida Industrial Commission,155 Fla. 144, 19 So. 2d 838, and cases there cited.
It is so ordered
Affirmed.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur.